        Case 3:20-cv-00201-RNC Document 12 Filed 02/12/20 Page 1 of 5



Howard M. Wood III
Fiorentino, Howard & Petrone, P.C.
773 Main Street
Manchester, CT 06040
Telephone: (860) 643-1136

Alliance Defending Freedom
15100 N. 90th Street
Scottsdale, Arizona 85260
Telephone: (480) 444-0020


                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca        Case No. 3:20-cv-00201-RNC
Stanescu, her mother; CHELSEA
MITCHELL, a minor, by Christina
Mitchell, her mother; ALANNA            PLAINTIFFS’ MOTION FOR
SMITH, a minor, by Cheryl               PRELIMINARY INJUNCTION
Radachowsky, her mother,

Plaintiffs,                             Dated: February 12, 2020
v.
CONNECTICUT ASSOCIATION OF
SCHOOLS, INC. d/b/a CONNECTICUT
INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFIELD
PUBLIC SCHOOLS BOARD OF
EDUCATION; CROMWELL PUBLIC
SCHOOLS BOARD OF EDUCATION;
GLASTONBURY PUBLIC SCHOOLS
BOARD OF EDUCATION; CANTON
PUBLIC SCHOOLS BOARD OF
EDUCATION; DANBURY PUBLIC
SCHOOLS BOARD OF EDUCATION,

Defendants.




                       ORAL ARGUMENT REQUESTED
        Case 3:20-cv-00201-RNC Document 12 Filed 02/12/20 Page 2 of 5



         PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
      Pursuant to Federal Rule of Civil Procedure 65(a), Plaintiffs move this Court

for a preliminary injunction against Defendants, as set out below. Plaintiffs request

oral argument on their Motion.

      Plaintiffs Selina Soule, Chelsea Mitchell, and Alanna Smith are elite level

interscholastic track and field athletes. In this Motion, Plaintiffs challenge the

Defendants’ discriminatory Transgender Participation Policy that has enabled

biological male athletes to displace them (along with other girls in competitive track

and field events) from earned victories, honors, and opportunities for championship

competition, as well as proper public recognition of their performances.

      Plaintiffs request an injunction against Connecticut Association of Schools

d/b/a Connecticut Interscholastic Athletic Conference (CIAC), and the Boards of

Education for the Bloomfield, Cromwell, Glastonbury, Canton, and Danbury Public

Schools, who have together acted to facilitate and enforce the discriminatory Policy

that enables male athletes to participate in and dominate interscholastic girls’ track

and field competitions in Connecticut.

      As presented more fully in their Memorandum in Support of Preliminary

Injunction filed concurrently with this Motion, the design and effect of the Policy

has denied and continues to deny equal athletic opportunity for female athletes

including Plaintiffs, in violation of Title IX, 20 U.S.C. § 1681, and its implementing

regulations. Absent equitable relief, each of the Plaintiffs will suffer further injury

as a result of the Policy during the 2020 track and field season. The requested

preliminary injunction is needed pending entry of a final order in this case due to

                                           2
        Case 3:20-cv-00201-RNC Document 12 Filed 02/12/20 Page 3 of 5



the irreparable harm attending the Plaintiffs’ unrecoverable losses of athletic

opportunity and attainment during the brief remaining portion of their high school

athletic careers.

     Plaintiffs submit that their petition for relief meets the standards for a

preliminary injunction: Their case presents a likelihood of success on the merits;

Plaintiffs will be irreparably harmed without the equitable relief they seek from

this Court; the balance of hardship tips decisively in their favor as Defendants will

not be harmed in any cognizable way by the requested injunction; and the

injunction serves the public interest, as it would ensure conformity with a federal

law serving an important public purpose.

     Because a preliminary injunction presents no monetary risks to the

Defendants, Plaintiffs request that no bond be required. Fed. R. Civ. P. 65(c).



                    Respectfully submitted this 12th day of February, 2020.


                    By: s/ Howard M. Wood III
                    Attorney for Plaintiffs




                                           3
      Case 3:20-cv-00201-RNC Document 12 Filed 02/12/20 Page 4 of 5



Howard M. Wood III
CT Bar No. 68780, CT Fed. Bar No. 08758
James H. Howard
CT Bar No 309198, CT Fed. Bar No 07418
Fiorentino, Howard & Petrone, P.C.
773 Main Street
Manchester, CT 06040
Telephone: (860) 643-1136
Fax: (860) 643-5773
Email: howard.wood@pfwlaw.com
Email: james.howard@pfwlaw.com

Roger G. Brooks*
NC Bar No. 16317
Jeffrey A. Shafer*
OH Bar No. 0067802
Alliance Defending Freedom
15100 N. 90th Street
Scottsdale, Arizona 85260
Telephone: (480) 444-0020
Fax: (480) 444-0028
Email: rbrooks@ADFlegal.org
Email: jshafer@ADFlegal.org

Kristen K. Waggoner*
D.C. Bar No. 242069
Christiana M. Holcomb*
D.C. Bar No. 176922
Alliance Defending Freedom
440 First St. NW, Suite 600
Washington, D.C. 20001
Telephone: (202) 393-8690
Fax: (202) 347-3622
Email: kwaggoner@ADFlegal.org
Email: cholcomb@ADFlegal.org

Attorneys for Plaintiffs
*Pro hac vice admission pending




                                     4
        Case 3:20-cv-00201-RNC Document 12 Filed 02/12/20 Page 5 of 5



                          CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing Motion Preliminary Injunction,

which was electronically filed in this case on February 12, 2020, will be served on all

Defendants by service of process with the Verified Complaint and its accompanying

documents.


                                              /s/ Howard M. Wood III




                                          5
